Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norma Brown Griffin, UNDER SEAL, and UNDER SEAL appeal the district court’s order accepting in part the recommendation of the magistrate judge and dismissing Griffin’s motion for injunctive relief for failure to state a claim on which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis on appeal and affirm for the reasons stated by the district court. Griffin v. Fucillo, No. 5:12-cv-04223 (S.D.W. Va. Nov. 20, 2012; Nov. 28, 2012). We deny the Appellees’ motion to dismiss and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.